Citation Nr: 0507638	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-07 921	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina



THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical services incurred at Palmetto Richland 
Memorial Hospital on February 19, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to November 
1980.

By letter dated in May 2002, the Department of Veterans 
Affairs (VA) Medical Center in Columbia, South Carolina, 
(agency of original jurisdiction or AOJ) notified the veteran 
that he was not entitled to reimbursement for unauthorized 
private medical treatment he received in February 2000 at 
Palmetto Richland Hospital.  The veteran perfected an appeal 
of this determination to the Board.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record contains no document that satisfies the 
notification requirements of the VCAA for this claim.  As a 
result, corrective action is needed to satisfy those 
requirements.  VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Accordingly, on remand, 
the agency of original jurisdiction must send the veteran a 
letter advising him of which portion of the evidence he is to 
provide, which part, if any, the agency of original 
jurisdiction will attempt to obtain on his behalf, and a 
request that he provide any evidence in his possession that 
pertains to his claim.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The agency of original jurisdiction 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the agency of original 
jurisdiction should again review this 
claim.  The AOJ must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3. The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




